Title: To James Madison from George William Erving, 24 December 1806
From: Erving, George William
To: Madison, James



No. 19
Sir
Madrid Decr. 24th 1806.

In my letter No. 17 (Novr 4.) I adverted to the late transactions which seem to have placed this government in a very critical situation with relation to that of France: The temper in which the late military preparations were undertaken, & the purpose of them also, having been perfectly understood by the Emperor; & it is not doubted but that he has determined upon some very important changes here, the particulars of his plan remain to be developed: Since he knows that it is impossible to conciliate the cordial friendship of the Spanish government, it will probably be his policy to place it in such state, as to secure himself against any unfriendly attempts which a reverse in his fortunes at any time hereafter may induce it to make: Hitherto indeed the explanations which have passed, on both sides have been rather of a friendly & tranquillizing character: This government seems in a great measure to have abandoned its military plan; it has at least become very languid in the execution of it, & has agreed to receive 10,000 Prussians of 25,000 offerred by the Emperor for the purpose of repairing the old regiments, which is allowed on both sides to be a necessary measure.
The Emperor in his communications with the King of Spain is said to have attributed the dispositions which he considered unfriendly, altogether to the influence of the Prince of Peace, & it is known that he told General Pardo the Spanish Minister at Berlin, that the Prince was wholly wrong; that when he (the Emperor) returned to Paris, he hoped the Prince woud do him the honor of paying him a visit & he woud then convince him of his Error; in the mean time that he shoud direct his Ambassador to speak to him.  For the rest, amongst people the best informed, there is a difference of opinion; There are those who are fully persuaded that the Emperor has no intention unfavorable to the present reigning family, or to the integrity of Spain; & others again who beleive that it is his purpose at least to obtain the cession of some of the principal eastern provinces; Whatever his plan may be in fact, probably it will be very much regulated by the course of Events in the north of Europe.  In the mean time his Ambassador Beauharnais (brother in law of the Empress) who arrived here yesterday, is charged with some very important commissions; amongst which as is beleived is a proposition for the marriage of the Prince of Asturias, & certainly with the communication of the late blockade proclamation against England; I am also well informed that he has to propose a plan for withdrawing the late King of Naples from Sicily & placing him in the Baleares.
With respect to the blockade proclamation, it will doubtless be adopted here; but nevertheless with great reluctance; & since it cannot possibly answer its purpose in Spain, if Portugal is permitted to remain neuter, it must be presumed that means will be taken to Extends its Operation to that Country also.
The Corsairs & tribunal at Algesiras still continue, indeed have lately increased their depredations on our commerce.  I say the Corsairs and tribunal, because these depredations are owing to an infamous connection between the privateersmen & the auditor of marine Dn. Manuel Serano y Cuevas: I cannot say that the government has been heretofore aware of this connection, but I have thought it my duty explicitly to point it out, & to insist upon the removal of the late decrees.  It has not appeared at all proper that such palpable violations of the treaty shoud be referred to the council of War, but that it was the duty of the king directly to interpose his authority, to annul the Sentences, & to restore the condemned property.  Our former experience has given us no encouragement to appeal to the council of War in any Similar cases; & the general impression is that the judges of this court have very little advantage in point of integrity over that at Algesiras: moreover there are many of these cases in which no appeal can be made, where there is no person here to represent the owners, & no funds lodged for the Expences of prosecution; where the Captains have comprimized with the Captors, receiving their ships & freights, even after condemnation, upon the abandonment of their cargoes & their rights to appeal.
For the particular circumstances of the several cases I beg leave to refer you to the copies of correspondence which I have the honor herewith to transmit.
In my letter No. 17 I inclosed my note to Mr. Cevallos of Oct: 17th. respecting the Cases of the Felicity, Catalina & Molly: Having sent to Algesiras for copies of the decrees, I laid them before the minister with the note of Novr. 29th., to which I am answered by his note of Decr. 16.
I mentioned also in that letter the case of the Rebecca Captn. Nimmo, on which I addressed Mr. Cevallos by the note of Novr. 20th., his reply is of Decr. 18th.  The note of Decr. 13 is in the Case of the Prince Captn. Sears, that of Decr. 14th. in the case of the Patty Harding, another of the same date on the Friendship Clemmons, which last as well as the three first mentioned Cases (Felicity Catalina & Molly,) have been as I understand compromized by the Captains with the captors in the mode referred to.  Together with the above particularized notes are inclosed three respecting the captures & condemnations at Cuba, viz that of Mr. Cevallos referring to a former communication of Mr. Pinkney on this subject, my reply of Novr. 25th. & a further note from Mr. Cevallos of Decr. 8th.  I have the honor to be Sir with the most perfect Consideration & respect Your very Obt. St

George W Erving


P S  The government has to day published an Extraordinary gazette; upon the ground of the report stated in which, it beleives the Colony of Buenos Ayres to have been recaptured  The gazette is herewith inclosed.

